DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remark
This communication is considered fully responsive to the amendment filed on 01/27/2021.
Claims, 1, 4-5, 12-13, 18-19 have been amended. 
No claim has been added and no claim has been cancelled.
In view of the applicant’s amendment, the Claim Interpretation of the claims have been withdrawn.

Response to Arguments
Applicant’s arguments, filed 01/27/2021, with respect to the rejection(s) of claim(s) claim(s) 1-20 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of CHENG et al. (US 20120163396 A1).

	In view of the applicant’s amendment to the claims, the examiner has clarified and remapped the rejection to the argued claim limitations in details, using the prior art of record in the current prosecution of the claims as well a new prior art. See CHENG et al. (US 20120163396 A1).


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/27/2021 have been placed in record and considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over MANDAL et al. (US 20070079044 A1; hereinafter as “MANDAL”).in view of CHENG et al. (US 20120163396 A1; hereinafter as “CHENG”).


MANDAL discloses “Packet Combiner for a Packetized Bus with Dynamic Holdoff time” (Title).

Regarding claim 1, MANDAL teaches an apparatus (fig. 2 and fig. 4: graphics processing unit/transmitter module: [0015], [0047]) comprising: 


    PNG
    media_image1.png
    829
    642
    media_image1.png
    Greyscale

a plurality of queues (fig. 4 elements 404 and element 406, ie. WRITE QUEUE and READ QUEUE), each configured to store packets of a respective type (aforesaid element 404 for WRITE QUEUE and element 406 for READ QUEUE: a write queue 404 for temporarily storing write requests; a read queue 406 for temporarily storing read requests: [0047]);   5a plurality of queue arbiters (fig. 4: a write combiner 408, a read combiner 412: [0047]), each configured to select a candidate packet from a respective one of the plurality of queues (Fig. 4; aforesaid write combiner 408  a packing arbiter comprising circuitry (fig. 4, OUTPUT ARBITER 416: [0047]) configured to:  identify a group of available queues from the plurality of queues (fig. 4 element queues 404 and queue 406); select a queue from the group of available queues (aforesaid OUTPUT ARBITER select a WRITE COMINER and READ combiner queue as shown in Fig. 4: In one embodiment, read combiner 412 merges the two read requests and holds the merged request (i.e., does not deliver it to output arbiter 416) until after the intervening write request has been sent. Alternatively, read combiner 412 might send the first request without merging the second request; this option may be preferable, e.g., if sending of the write request is delayed.: [0053]), in response to 10determining  the selected queue has a highest priority of the group of available queues (fig. 4 element 416: priority-based arbitration:  [0033]; Where both combiners provide packets, output arbiter 416, employ conventional “ arbitration logic to select  priority-based arbitration algorithms” from queues [==NOTE: highest priority queue gets selected amount the different groups of queues] , ie. WRITER Combiner and READ combiner. . Output arbiter 416 may include FIFOs or other buffer circuits to temporarily store packets until they are selected for transmission [0054]).
 
MANDAL, when teaching “ select … in response to 10determining the selected queue has a highest priority of the group of available queues”,   MANDAL appears silent on “insert the candidate packet from the selected queue into available data storage space in a link packet, wherein the available data storage space in the link packet is aligned to a given boundary” which however had been known in the art at the time of instant application such as shown by CHENG in “QUEUE SPEED-UP BY USING MULTIPLE LINKED LISTS” (Title).

CHENG, in the same field of endeavor, discloses: insert the candidate packet from the selected queue into available data storage space in a link packet


    PNG
    media_image2.png
    520
    492
    media_image2.png
    Greyscale

 (Fig. 1 Scheduler 102 can use a number of criteria to decide which frame gets transmitted. The criteria includes, inter alia, the queue's priority [NOTE: highest priority packets insert in highest priority queue/selected queue]: [0031]; Aforesaid scheduler 102 chooses a queue based on priority... and sends the selection of packets to queue manager 104 to execute: [0032];  Queue manager 104 worked with Link-LIST Manager 104 to store “a linked list for storing the frames [==highest priority packets’] in the main memory [==available data storage space]: [0032]), wherein the available data storage space in the link packet is aligned to a given boundary  (The head and tail pointers of a linked list are maintained by queue manager 104 and linked-list manager 106 stores the linked list: [0032]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of CHENG to the system of MANDAL in order provide queue scheduling in communication networks for enhancing throughput by increasing the dequeue rate  ( CHENG, [0003]).  

Regarding claim 2, MANDAL teaches, wherein the packing arbiter (fig. 4, element 408, element 412 and element 416 combined: a write combiner 408, a read combiner 412, an output arbiter 416: [0047]) is further configured to notify a queue arbiter (fig. 4 logic 420, logic 426: [0051]. [0052]) corresponding to the selected queue to select a different candidate packet, in response to determining the candidate packet from the selected 20queue does not satisfy conditions for insertion (fig. 7 element 704: At step 704 send control logic 430 (or send control logic 424) determines whether a send condition has occurred. As used herein, a "send condition" refers generally to any detectable condition whose occurrence indicates that a packet should be sent from read queue 406 (or write queue 404): [0074]).  

Regarding claim 3, MANDAL teaches, wherein in response to determining the candidate packet from the selected queue does not satisfy conditions for insertion, the packing arbiter is further configured to reduce the priority of the selected queue until detecting 25one of: a candidate packet is inserted into the link packet; and the link packet is sent (In some embodiments, requests from certain cores might be sent without waiting. For example, if one core is designated as high priority, receipt of a request from that client might be treated as a send condition, and the packet former logic might be configured to detect such a request and send it as a packet regardless of whether other packets are waiting in the queue. The process described herein may be performed to combine read requests and/or to combine write requests. As noted above, different logic may be used to control combining of read requests and combining of write requests: [0086]).  

Regarding claim 4, MANDAL does not expressively teach, wherein one or more of the plurality of queues has a respective limit on a number of packets that are inserted in the link packet from the queue before the link packet is sent on an available link.

CHENG, in the same field of endeavor, discloses: wherein one or more of the plurality of queues has a respective limit on a number of packets that are inserted in the link packet from the queue before the link packet is sent on an available link (each of the link list/packet has boundary with head and tail pointers of the linked list: [0032]; a linked-list manager configured to store the linked lists corresponding to the sub-queues and to update the head pointers maintained by the queue management mechanism: [0011]; The linked list itself is stored in the linked-list manager. A head pointer 204 pointing to the first node of the list and a tail pointer 206 pointing to the last node of the list are maintained by the queue manager. Each time a frame is popped (dequeued) from queue 202, the linked-list manager updates head pointer 204 before the next frame in queue 202 can be dequeued: [0037]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of CHENG to the system of MANDAL in order provide queue scheduling in communication networks for enhancing throughput by increasing the dequeue rate  (CHENG, [0003]).  

  
Regarding claim 5, MANDAL does not expressively teach, wherein the respective limit is programmable.  
CHENG, in the same field of endeavor, discloses: wherein the respective limit is programmable (The data structures described in this detailed description are typically stored on a computer-readable storage medium, which may be any device or medium that can store code and/or data for use by a computer system. This includes, but is not limited to, application-specific integrated circuits (ASIC), field-programmable gate arrays (FPGA), volatile memory, non-volatile memory, magnetic and optical storage, or other media capable of storing computer-readable media now known or later developed: [0055]).

CHENG to the system of MANDAL in order provide queue scheduling in communication networks for enhancing throughput by increasing the dequeue rate  ( CHENG, [0003]).  


10 	Regarding claim 6, MANDAL teaches, wherein determining the candidate packet from the selected queue satisfies conditions for insertion comprises determining that there is available data storage space at a receiver to store the candidate packet from the selected queue (fig. 6: element 614, element 616: [0067]).  

15 	Regarding claim 7, MANDAL teaches, wherein in response to determining a link packet is sent to a receiver via a link, the packing arbiter is further configured to reset each of: a first count of enabled network cycles, each allowing a next link packet to use the link; and 20a second count of a number of candidate packets of a given type inserted in a link packet (fig. 6: element 614, element 616: [0067]).  

Regarding claim 8, MANDAL teaches, wherein in response to determining the link is available for sending a next link packet to the receiver via the link, the packing arbiter 25is further configured to increment the first count (fig. decrement logic and increment logic in fig. 10: a holdoff counter 1004, increment logic 1006, 

Regarding claim 9,  MANDAL teaches, wherein in response to determining that there is a candidate packet of the given type that satisfies conditions for insertion into the next link packet, the packing arbiter is further configured to determine a sum by adding:  the second count, one for the candidate packet, and a minimum number of cycles between received link packets for the receiver to avoid data collision in a receiving queue storing packets of the given type (Test unit 1010 determines whether the current holdoff time t.sub.H stored in holdoff counter 1004 indicates that a packet should now be sent and accordingly asserts or deasserts a "Send_Time" control signal, which is delivered to send control logic 430 (FIG. 4). In one embodiment, test unit 1010 asserts the Send_Time signal whenever t.sub.H is zero. In one embodiment, assertion of the Send_Time control signal indicates that a timer-expiration send condition has occurred and causes send control logic 430 to send a packet (which, as described above, may include one or more requests) : [0116]). 

Regarding claim 10, MANDAL teaches, wherein in response to determining the sum is less than the first count, the packing arbiter is further configured to: insert the candidate packet of the given type into the next link packet; and increment the second count (fig. 10 increment logic 1006).  

Regarding claim 11, MANDAL teaches, wherein the group of available queues comprises one or more queues that: store at least one valid packet; and have not been selected a consecutive given number of times (see fig. 8: During cycle 4, a second request 812 with target address range [A2, A3) is received and enters the active window. The timer reaches a count of 3 and expires, so a packet 821 is sent. As described above, the packet corresponds to the oldest request in the window (request 811); since [A0, A1) and [A2, A3) are not contiguous ranges, request 812 is not merged with request 811, and packet 821 has the target address range [A0, A1). Since a packet is sent, the timer is reset: [0091]).  

Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 4.

Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 7.

Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 8.

Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 9.

Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 10.

Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 4.
.  
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785.  The examiner can normally be reached on 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 







/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        /JAE Y LEE/Primary Examiner, Art Unit 2466